                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

LONNIE ARSBERRY,              )
                              )
                Plaintiff,    )
                              )
     vs.                      )                         Case No. 17 C 50044
                              )
WEXFORD HEALTH SOURCES, INC., )
WARDEN DONALD ENLOE, AMBER )
ALLEN, BESSIE DOMINGUEZ,      )
DR. SHAFFER, DR. BAUTISTA,    )
and DR. DAVILA,               )
                              )
                Defendants.   )


                            MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Lonnie Arsberry, an inmate at Dixon Correctional Center, has filed suit under 42

U.S.C. § 1983 against Wexford Health Sources, Inc., several of its personnel, and

personnel of the Illinois Department of Corrections (IDOC), alleging deficiencies in his

medical care. Wexford has moved to dismiss Arsberry's third amended complaint for

failure to state a claim.

       The Court begins by noting a matter that it allowed to slip through the cracks. In

his original pro se complaint, placed for mailing at the prison in or around late January

2017, Arsberry sued Wexford, four medical doctors (identified as Dr. Schaffer, Dr.

Dominguez, Dr. Bautista, and Dr. Davila), and Amber Allen, a health care administrator.

About two and one-half months after the complaint was received by the Clerk, the

district judge to whom this case was previously assigned granted leave to proceed in

forma pauperis, appointed counsel to represent Arsberry, and deferred issuance of
summons pending counsel's filing of an amended complaint. Counsel's amended

complaint, filed in late November 2017, named only Wexford, not any individual

defendants. The assigned magistrate judge directed service of summons on Wexford

only. Counsel filed a second amended complaint about seventeen months later, in April

2019, again naming only Wexford.

       Then, in late June 2019, counsel filed a third amended complaint, naming not just

Wexford but also re-naming the four physicians and administrator Allen, as well as the

warden of Dixon Correctional Center. The third amended complaint split up the claims

against the individual defendants into separate counts, unlike the original, pro se

version of Arsberry's complaint. The Court has, up to this point, neglected to conduct

the required initial review under 28 U.S.C. § 1915A of the new (or renewed) claims

against the individual defendants. The Court will conduct that review in this decision,

after dealing with Wexford's motion to dismiss. Lastly, the Court will address motions to

dismiss recently filed by the individual defendants.

                                             Facts

       The Court takes the facts from Arsberry's third amended complaint. Arsberry is

73 years old and until recently was housed in Dixon's geriatric unit, which requires an

inmate to be at least 50 years old and have two or more chronic illnesses. Arsberry

alleges that he has a myriad of serious and chronic medical conditions, including

significant problems in his thoracic and lumbar spine; a severe chronic skin condition;

pain in his right heel, left leg, and left neck; cardiac problems, including atherosclerotic

calcification of the aortic arch; hepatitis C with scarring of the liver; gastric ulcers; a

hiatal hernia and an inguinal hernia; nodules throughout his lungs, indicative of early



                                               2
stage interstitial lung disease and sarcoidosis; and prostate cancer, albeit in remission.

       In count 1, his claim against Wexford, Arsberry alleges that from 2012 through

the present, appropriate treatment for these conditions—in particular, treatment by

specialists outside the prison as well as diagnostic testing that would be conducted

outside the prison—has been improperly delayed. First, Arsberry alleges that from

2012 through the date a physician named Chamberlain was appointed at Dixon's

medical director—which Arsberry places in late 2015 or early 2016—he was not

referred for specialized treatment at all. He alleges this was due to what he alleges was

Wexford's policy of refusing to use its "collegial review" process, which is the process

Wexford has established to determine when to approve a prisoner for outside treatment.

3rd Am. Compl. ¶¶ 23, 24, 29. Second, Arsberry identifies certain specific incidents in

2018: one in which an MRI of his spine to determine degenerative progression was

delayed by three months (from July to October 2018), see id. ¶ 25; another in which an

epidural injection related to his spinal condition was not provided after approval by

collegial review, see id. ¶ 26; and a third in which approval was never given for a biopsy

concerning his skin problems, see id. ¶ 27.

       Counts 2 through 10 of the third amended complaint (not including count 7, which

is missing) are asserted against the medical doctors.

   •   In count 2, asserted against Dr. Dominguez, Arsberry alleges that on various

       dates from 2012 through January 2015, Dr. Dominguez refused to treat his back

       problems and refused to refer him to a specialist, saying there was nothing he

       could do for Arsberry's severe back pain.

   •   In count 3, against Dr. Schaffer, Arsberry complains that in July 2012, Dr.


                                              3
       Schaffer failed to treat him or refer him for outside treatment for his severe back

       pain.

   •   In count 4, against Dr. Davila, Arsberry alleges that in June 2015, Dr. Davila

       failed to provide appropriate treatment, or refer him for treatment by a specialist,

       for his severe back pain as well as for severe abdominal pain accompanied by

       bloody diarrhea, anemia, weight loss, and dehydration.

   •   In count 5, against Dr. Bautista, Arsberry alleges that in May 2015, Dr. Bautista

       failed to treat him or refer him for outside treatment for his severe back pain.

   •   In count 6, against Dr. Dominguez, Arsberry alleges that from August 2012

       through January 2015, Dr. Dominguez failed to provide appropriate treatment or

       refer Arsberry for outside treatment for his chronic, painful skin condition.

   •   In count 8 (there is no count 7), against Dr. Davila, Arsberry alleges in June

       2015, that Dr. Davila (like Dr. Dominguez before him) failed to provide

       appropriate treatment or refer him for outside treatment for his chronic, painful

       skin condition.

   •   In count 9, Arsberry makes similar allegations regarding his skin condition

       against Dr. Bautista, dating to May 2015.

   •   In count 10, Arsberry makes similar allegations regarding his skin condition

       against Dr. Schaffer, dating to July 2012.

       The remaining claims are asserted against non-Wexford defendants. Count 11 is

a claim against Donald Enloe, the warden of Dixon correctional center. Arsberry alleges

that Enloe was responsible for reviewing prisoner grievances and that in denying

Arsberry's grievances, he was deliberately indifferent to the inadequate medical care


                                             4
being provided to Arsberry. Arsberry alleges that Enloe had authority to recommend or

direct appropriate medical care but deliberately failed to do so.

       Count 12 is a similar claim against Amber Allen, identified as a "hospital

administrator" who reviews and investigates grievances. Arsberry alleges that through

her review of grievances, Allen was aware of the inadequate medical care being

provided to him, was in a position to do something about it by making recommendations

and giving instructions regarding inmate medical care, but did nothing.

1.     Wexford's motion to dismiss

       The Court begins with Arsberry's claim against Wexford for violation of his Eighth

Amendment rights. The Eighth Amendment's prohibition against cruel and unusual

punishment protects a prisoner from deprivation of medical care that "may result in pain

and suffering that serves no penological purpose." Perez v. Fenoglio, 792 F.3d 768,

776 (7th Cir. 2015). To sustain a claim, the prisoner must show—or, in the present

procedural context, plausibly allege—that he suffered from a sufficiently serious medical

need (an objective standard) and that officials were deliberately indifferent to that need

(a subjective standard). See, e.g., Sherrod v. Lingle, 223 F.3d 605, 610 (7th Cir. 2000).

Wexford, however, is not liable for its employees' actions or inaction under a theory of

respondeat superior. Rather, to establish Wexford's liability, Arsberry must plausibly

allege, and ultimately show, that it was a "policy or custom" of Wexford that "inflict[ed]

the injury," Monell v. Dep't of Social Servs. of City of N.Y., 436 U.S. 658, 694 (1978), in

other words that a policy or custom of Wexford was "the moving force behind a

constitutional injury." McCann v. Ogle County, 909 F.3d 881, 888 (7th Cir. 2018)

(internal quotation marks and brackets omitted). See Shields v. Ill. Dep't of Corrs., 748



                                             5
F3d 782, 789-90 (7th Cir. 2014) (Monell requirements apply to claims against private

corporations that contract to provide essential governmental services).

         In seeking dismissal, Wexford contends that Arsberry's allegations regarding a

policy or custom of Wexford are conclusory and lack plausibility; that he has not alleged

an underlying constitutional wrong; and that "the vast majority of [his] medical care and

treatment at issue in this case was time-barred from the day this case was filed." Def.'s

Mot. to Dismiss (dkt. no. 61) at 5.

         The Court overrules the first of these arguments. Arsberry has alleged that in

several instances, Wexford's own treatment of him was inadequate and that it either

refused to submit the question of outside treatment for collegial review or failed to follow

the recommendations of collegial review. This, Arsberry alleges, is a regular practice of

Wexford that is motivated by cost-cutting rather than by medical considerations.

Wexford strenuously denies the truth of these allegations, but they are sufficient to

plausibly allege a policy or custom that caused the denial of treatment or its undue

delay.

         Second, Arsberry has sufficiently alleged denial or inappropriately long delays in

treatment, at least for several of the serious conditions he cites. First of all, Arsberry's

allegations are sufficient to meet the serious medical condition element of an Eighty

Amendment claim; Wexford does not argue otherwise. "A medical condition is

considered objectively serious when it has been diagnosed by a physician as requiring

treatment or would be obvious to a layperson." Pyles v. Fahim, 771 F.3d 403, 409 (7th

Cir. 2014). Arsberry is seventy-three years old and alleges that he has been diagnosed

with a myriad of health issues ranging from lung and heart issues to a painful chronic



                                              6
skin condition and chronic back pain. These conditions qualify as serious.

       Arsberry has also sufficiently alleged deliberate indifference. "[P]rison officials

must provide inmates with medical care that is adequate in light of the severity of the

condition and professional norms." Perez, 792 F.3d at 777. The fact that a prisoner

received some medical care does not, by itself, defeat a claim of deliberate indifference.

Id. Among other things, liability may exist if officials "delay[ ] a prisoner's treatment for

non-medical reasons, thereby exacerbating his pain and suffering." McGowan v. Hulick,

612 F.3d 636, 640 (7th Cir. 2010). Arsberry's third amended complaint sufficiently

alleges unjustified delays and denial of treatment for his serious conditions without

medical justification and in an effort to cut costs. This is sufficient to pass muster on a

motion to dismiss for failure to state a claim.

       This brings the Court to Wexford's statute of limitations argument. A two-year

limitations period governs Arsberry's section 1983 claim against Wexford. Wexford

points out that Arsberry cites misdeeds dating back to 2012 but did not file suit until

2017. It is true that some of what Arsberry alleges took place in 2012, but much and

perhaps most of it dates to 2015 and later. As previously noted, Arsberry filed this suit

in January 2017, and the limitations period was tolled for at least some time due to the

fact that Arsberry was exhausting the prison grievance process, a prerequisite to suit

under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). See Johnson v. Rivera,

272 F.3d 519, 522 (7th Cir. 2001).

       The real question, though, is when Arsberry's claim against Wexford accrued.

Wexford appears to view count 1 as a series of discrete claims, each stemming from a

particular failure to treat or delay in treatment. Perhaps that is how the Court ultimately



                                               7
will assess the claim, but for now Arsberry has asserted a single claim against Wexford

encompassing all of the delays in and denials of treatment. The Court cannot say at

this point in the suit that this is a legally inappropriate way of viewing it—it is possible,

for example, that Arsberry is essentially complaining of an undifferentiated mass of pain

caused by the accumulation of delays or denials of treatment. And Wexford does not

attempt to address the accrual question at all. The Court concludes that dismissal

based on the statute of limitations is inappropriate on a Rule 12(b)(6) motion.

       The Court also notes that in its reply brief, Wexford contends that Illinois' four-

year statute of repose bars most of Arsberry's claims. This argument was forfeited as a

basis for dismissal because Wexford did not assert it in its opening brief, but even if not

forfeited it lacks merit. Illinois' personal injury statute of limitations governs claims under

42 U.S.C. § 1983 brought in this state, see Wilson v. Garcia, 471 U.S. 261, 276 (1985),

not a specialized statute of repose applying only to medical negligence claims. Wexford

cites no authority supporting its contrary contention.

       In sum, the Court denies Wexford's motion to dismiss and directs Wexford to

answer Arsberry's third amended complaint within 28 days of this order.

2.     Section 1915A review of claims against individual defendants

       The Court has reviewed Arsberry's claims the medical defendants in counts 2

through 10 (again, there is no count 7) under 28 U.S.C. § 1915A, which is the

equivalent of review for failure to state a claim. Each of these claims plausibly alleges

the elements of liability under the Eighth Amendment. The real question is whether

some or all of them are time-barred. This is a different question from the one the Court

addressed regarding Arsberry's claims against Wexford, because each of his claims



                                               8
against an individual defendant is based on a separate medical problem and a separate

failure to provide or delay in providing treatment.

       The Court notes that the claims against each of the medical defendants—Dr.

Dominguez (counts 2 and 6), Dr. Schaffer (counts 3 and 10), Dr. Davila (counts 4 and 9,

and Dr. Bautista (counts 5 and 9)—all were asserted in Arsberry's original, pro se

complaint. Thus although they were omitted from one or more versions of the amended

complaint, each of these claims would appear to relate back, for limitations purposes, to

the filing of the original complaint in January 2017. See Fed. R. Civ. P. 15(c)(1)(B).

With that in mind, at this point the Court can find only two of the claims time-barred,

specifically count 3 and 10 against Dr. Schaffer. These counts specifically allege

treatment or failure to treat in 2012, and only in 2012. Even if one takes into account

the time spent exhausting the grievance process on each, these two claims were time-

barred long before Arsberry filed this suit in January 2017. The Court therefore

dismisses counts 3 and 10 of the third amended complaint on initial review under

section 1915A for failure to state a claim. The Court notes that although two other

claims—counts 2 and 6 against Dr. Dominguez—also allege treatment dating back to

2012, these claims allege an ongoing course of inadequate treatment or failure to treat

that extended into 2015. The Court cannot determine on what amounts to Rule 12(b)(6)

review that these claims accrued more than two untolled years before Arsberry filed this

lawsuit.

       Each of the remaining individual claims against the medical defendants arises

from conduct or inaction that is alleged to have taken place in 2015. These claims,

which like the others relate back to the date Arsberry filed this suit in January 2017, are



                                             9
all timely even if one does not take into account tolling based on administrative

exhaustion.

      This leaves Arsberry's claims against warden Enloe and hospital administrator

Allen. These claims are sufficient to pass muster on initial review under section 1915A.

Each claim arises from the defendant's review of Arsberry's frequent medical

grievances and failure to require further treatment. A grievance officer or supervisor

may be held personally liable if she had actual knowledge of a constitutional deprivation

yet failed to intervene to address the violation. See Perez v. Fenoglio, 792 F.3d 768,

782 (7th Cir. 2015) (reversing dismissal of claims against grievance officers); see also

Childress v. Walker, 787 F.3d 433, 439-40 (7th Cir. 2015). Both claims sufficiently

allege the defendant's ability to take or recommend action to remedy the allegedly

inadequate medical and deliberate failure to do so.

3.    Motions to dismiss filed by individual defendants

      The individual defendants have now been served and have moved to dismiss

Arsberry's third amended complaint. The Court denies each of these motions to the

extent they apply to claims the Court has not already dismissed.

      a.      Medical defendants

      The primary basis for dismissal by the medical defendants is the statute of

limitations. The motion does not take into account the relation-back rule, which plainly

applies because each of the claims against these defendants in the third amended

complaint was asserted in Arsberry's original pro se complaint filed in January 2017. In

addition, the medical defendants' motion seeks dismissal based on the Illinois medical

malpractice statute of repose, which as the Court has noted does not apply to Arsberry's



                                            10
section 1983 claims (the defendants cite no controlling or otherwise persuasive

authority indicating it does). All of the claims against the medical defendants except for

counts 3 and 10, which the Court has already dismissed, arise from conduct or inaction

that is alleged to have taken place within two years of Arsberry's filing of his initial

claims against the medical defendants.

       The medical defendants also contend that Arsberry's claims lack plausibility or do

not allege sufficient facts. The Court disagrees. Arsberry alleges that he presented to

them with serious medical conditions and that they ignored his complaints or provided

treatment that even a layperson would recognize as insufficient. In arguing otherwise,

defendants essentially ask the Court to ignore the requirement to take Arsberry's

allegations as true and draw reasonable inferences in his favor.

       b.     IDOC defendants

       The Court also denies the motion to dismiss filed by the IDOC defendants, Enloe

and Allen. In this regard, the Court adopts its earlier explanation for why these claims

survive initial review under section 1915A, under which the Court employed the same

standard that governs Rule 12(b)(6) motions.

                                         Conclusion

       For the reasons stated above, the Court dismisses counts 3 and 10 of plaintiff's

third amended complaint with prejudice on initial review under 28 U.S.C. § 1915A. The

Court denies the defendants' motions to dismiss [dkt. nos. 61, 84, 85] and directs

defendants to answer all remaining claims by no later than January 31, 2020.

Date: January 2, 2020
                                                   ________________________________
                                                        MATTHEW F. KENNELLY
                                                        United States District Judge

                                              11
